Title: To Benjamin Franklin from Madame Brillon, 1 July 1781
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Mon chér papa:
ce 1er juillét a passy [1781]
Votre Evesque étoit un vilain—votre mendiant un assés drole de coup—vous éstes un logicien d’autant plus habil que vous rendéz avéc grace, et donnéz présque l’envie de cedér a de mauvaises raisons, appuyées sur un faux principe. Estce au docteur Franklin? Ce philosophe célébre, ce profond politique; qu’une fémme parle avéc tant d’irrévérence—oui C’est que ce sçavant, ce lesgislateur, a sa foiblésse; (au surplus c’est la foiblésse des grands hommes, il en a bien proffité). Entrons en matiére: = pour prouvér que je ne vous aime pas mon bon papa, vous vous comparés a un Mendiant qui demandoit l’aumone a un Evesque; le Rosle d’un Evesque est de ne point refusér les Mendiants lorsqu’ils manquent du nécéssaire, il s’honore en faisant le bien— Mais en Vérité l’éspéce de charité que vous me demandés si plaisament, se trouve partout vous ne maigrirés pas de mes refus! Que diriés vous de votre Mendiant, si l’évesque lui ayant donné le louis qu’il demandoit, il eut murmuré de n’en avoir pas reçu deux= voici pourtant votre cas mon bon ami: vous m’avés adopté pour fille, je vous ai choisi pour mon papa: qu’avés vous a me demandér? de l’amitié éh bien je vous aime, comme une fille doit aimér son pére, L’amitié la plus pure, la plus réspectueuse, la plus tendre occupe mon áme pour vous; vous m’avés demandés un louis que je vous ai donné, et vous murmurés de n’avoir pas le second qui ne m’appartient pas; c’est un dépot qu’on m’a confié mon bon papa, je le garde et le garderai toujours soigneusement; enfin Vous Seriés Comme Colin malade, qu’en vérité je ne pourrois vous guérir, et pourtant quoique vous en puissiés pensér et dire, personne au monde ne vous aime plus que moi:/:
